Atkinson, Presiding Justice.
An assessment by the superintendent of banks on shares of stock in an insolvent bank, the shares having in his lifetime been in the name of the decedent, is not a debt within the meaning of the Code, § 113-1506, which declares: "If the estate shall have been distributed to the heirs at law without notice of an existing debt, the creditor may compel them to contribute pro rata to the payment of the debt.” State Banking Co. v. Hinton, 178 Ga. 68 (172 S. E. 42). Accordingly it was error to refuse to sustain the demurrer to the petition seeking to compel payment, out of property which had been delivered to the heirs at law, of an execution issued upon such assessment. Judgment reversed.

All the Justices concur.

Bell, J., concurs in the judgment.
Maddox & Griffin, for plaintiffs in error.
Wright & Covington, contra.